Citation Nr: 0930989	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-18 981	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease with radiculopathy, evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for cervical spine 
degenerative disc and degenerative joint disease with upper 
extremity dysesthesia-paresthesia and headaches, evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1985 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that awarded a 20 percent rating for 
the cervical spine disability and continued a 10 percent 
rating for the lumbar spine disability.  A 20 percent rating 
for the lumbar spine disability was subsequently awarded by 
way of a May 2006 statement of the case (SOC). 

A claim for an increased rating for right knee arthralgia was 
also addressed in a SOC by the RO, but the Veteran thereafter 
limited his appeal to the claims for higher ratings for his 
lumbar spine and cervical spine disabilities.

(The issue of an increased rating for cervical spine 
degenerative disc and degenerative joint disease with upper 
extremity dysesthesia-paresthesia and headaches is addressed 
in the remand that follows the decision below.)  


FINDING OF FACT

The Veteran's service-connected lumbosacral spine disc 
disease with radiculopathy is manifested by disability 
tantamount to limitation of forward flexion to 60 degrees and 
moderate incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the 
orthopedic manifestations  of degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2008).

2.  A separate 20 percent rating for radiculopathy seemingly 
affecting the left sciatic nerve from June 23, 2008, is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, before the AOJ's initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Board notes that the notification did not specifically 
include notice to the Veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life.  
Nevertheless, during VA examinations conducted in February 
2005 and June 2008, the effects of the Veteran's spinal 
disabilities on his daily activities were addressed.  
Additionally, during the administrative processing, including 
the issuance of a SOC, it was made clear that the effect on 
daily life is to be considered in rating these disabilities.  
Id.  In sum, as regards VA's duty to notify, the Board finds 
that the Veteran was afforded the information necessary such 
that he is not now adversely affected by any defective pre-
decisional notice error.  As noted, the RO provided a SOC and 
also a supplemental statement of the case (SSOC) reporting 
the results of its reviews of the issue on appeal and the 
text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA and private medical records, including private medical 
records related to a workplace injury in 2004, and secured 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.  

VA opinions with respect to the rating question issue on 
appeal were obtained in February 2005 and June 2008.  
38 U.S.C.A. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate for rating the low back disability as they 
consider the pertinent evidence of record, to include the 
statements of the appellant, and provide the medical 
information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the rating question decided herein have been 
met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he is entitled to a higher rating 
for his service-connected lumbar spine disability.

Of record are numerous private treatment records dated August 
2004 through February 2005 concerning a work-related back 
injury that the Veteran suffered.  The records show that the 
Veteran injured his lower back in August 2004.  One private 
medical record dated in August 2004 shows that the Veteran's 
range of motion was flexion to 30 degrees; extension to three 
degrees; and lateral bending to 30 degrees bilaterally.  The 
Veteran was diagnosed with acute lumbosacral strain and 
lumbar radiculopathy.  Another private medical record also 
dated in August 2004 shows that the Veteran's range of motion 
was flexion to 35 degrees; extension to two to three degrees; 
left lateral bending to 20 degrees; and right lateral bending 
to 30 degrees. 

The Veteran was afforded a VA examination in February 2005.  
The Veteran reported his pain to be a seven on a scale of one 
to ten (7/10).  The pain radiated to his left buttock and 
left leg with activities.  The Veteran reported injuring his 
back at work in August 2004, which caused herniation to 
possibly L4/L5.  He reported that he was not able to work 
following his injury.  The Veteran reported that his pain was 
aggravated and increased if he walked more than 200 yards, 
and sat or stood longer than 30-45 minutes.  He could not 
drive long distances.  He denied any incapacitating episodes 
requiring bed rest by his health care providers in the last 
12 months.  He reported severe episodes of low back pain that 
lasted for a few minutes.  He was not able to play sports 
with his children, run or jog, and was gaining some weight.  
On examination, the spine showed normal lumbar lordosis.  His 
range of motion was flexion to 70 degrees; hyperextension to 
30 degrees, lateral flexion bilaterally to 30 degrees; and 
rotation to 40 degrees.  All ranges of motion were done with 
pain and grimacing.  After repetitive movements, the Veteran 
had a loss of ten degrees in range of motion, mostly because 
of pain and to a lesser extent, because of fatigue, weakness, 
lack of endurance, and incoordination.  Muscle strength was 
4/5.  He had spasm and tenderness in the paraspinal muscles 
of the lumbosacral spine.  Slow leg raise was positive with 
pain to the lumbosacral spine and hamstring when the right 
leg was raised to 60 degrees and the left at 40 degrees.

A private medical examination in connection with the 
Veteran's work injury dated in July 2005 shows that the 
Veteran's back had flexion to 30 degrees and to 60 degrees; 
extension minus 10 degrees, minus 35 degrees with some pain; 
right side bending to 40 degrees; and left side bending 10-40 
degrees.  The Veteran complained of catching with side-to-
side movements.  He had pain in the higher lumbar area 
directly above midline, but no spasm and no listing.  He had 
normal lumbar lordosis and thoracic kyphosis.  He had normal 
knee and ankle reflexes.  He complained of intermittent 
numbness in his left foot.  There was no atrophy or swelling, 
and he had full range of motion of his foot.  The physician 
opined that 50 percent of the Veteran's disability was 
preexistent and 50 percent was due to his work injury.

The Veteran was afforded another VA examination in June 2008.  
The Veteran reported symptoms of stiffness, weakness, 
numbness, and dizziness.  He reported no visual disturbances, 
fevers, bladder complaints, malaise, or bowel complaints.  He 
had constant pain that traveled down the left leg.  The pain 
was rated as 8/10 and could be elicited by physical activity 
and stress.  He reported that his condition had not resulted 
in any incapacitation.  His functional impairment was the 
inability to lift over 40 pounds.  

Examination revealed posture and gait were within normal 
limits.  He did not require any assistive devices for 
ambulation.  Examination of the thoracolumbar spine revealed 
no evidence of radiating pain on movement.  Muscle spasm was 
absent.  There was tenderness noted on examination described 
as at the midline.  There was negative straight leg raising 
test on the right, but positive on the left.  There was no 
ankylosis.  His range of motion was flexion to 90 degrees; 
extension to 30 degrees; lateral flexion to 30 degrees 
bilaterally; and rotation to 30 degrees bilaterally.  Joint 
function was additionally limited by pain and fatigue 
following repetitive use.  It was not additionally limited by 
weakness, lack of endurance and incoordination following 
repetitive use.  The examiner noted that the Veteran's joint 
function was limited by 20 degrees.

The examiner noted that there were signs of intervertebral 
disc syndrome (IVDS).  There were no lumbosacral sensory 
deficits.  L5 had motor weakness of left foot extension 4/5.  
The right lower extremity reflexes revealed knee jerk 2+ and 
ankle jerk 2+.  The left lower extremity reflexes revealed 
knee jerk 1+ and ankle jerk 1+.  The most likely peripheral 
nerve was the sciatic nerve.  The IVDS did not cause any 
bowel, bladder, or erectile dysfunction.  Coordination was 
within normal limits.  Peripheral nerve examination revealed 
neuralgia of the left sciatic nerve.  There was motor 
dysfunction demonstrated by decreased motor strength with 
dorsiflexion of the left ankle.  Motor power was four.  There 
was sensory dysfunction demonstrated by tingling in the toes 
of the left foot.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, as will be 
shown below, the Board finds that a staged rating is 
warranted with regards to the Veteran's radiculopathy.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disability.  

A General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new General Rating Formula, a 
20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

Additionally, Note (1) states:  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Note (1), which follows the rating criteria, indicates that 
for purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Here, the evidence shows that his range of motion was limited 
to 30 degrees of forward flexion in August 2004, the same 
month that he injured his back at work.  Subsequent to the 
injury, the evidence shows that at worst, his range of motion 
was limited to 60 degrees of forward flexion.  While the 
Board acknowledges that the one record showing forward 
flexion limited to 30 degrees warrants a 40 percent rating, 
the Board notes that none of the other records that show the 
Veteran's ranges of motion show such limitation.  Even within 
the same month, a finding of 35 degrees was made, which is 
more consistent with other findings in the record.  The Board 
therefore finds that the Veteran's limitation of forward 
flexion is more adequately described in other examinations, 
which show that at, worst, he had limitation of 35 to 60 
degrees.  The Board also notes that no favorable ankylosis of 
the entire thoracolumbar spine has ever been shown.  As for 
incapacitating episodes, even the Veteran has indicated that 
he does not experience such problems.  Diagnostic Code 5243.  
Therefore, even with consideration of functional losses due 
to problems such as pain, a higher rating is not warranted at 
any time during this appeal.

Based on the all of the relevant medical evidence of record, 
the Board finds that the Veteran's lumbar spine orthopedic 
picture more nearly approximates the criteria required for 
the currently assigned 20 percent rating and that a higher 
rating is not warranted.  

In accordance with Note (1) that follows the rating criteria, 
the Board will consider the Veteran's radiculopathy 
associated with his degenerative disc disease of the lumbar 
spine under the appropriate diagnostic code.  At the June 
2008 examination, the examiner found that the Veteran's left 
sciatic nerve was affected.  The sciatic nerve is rated under 
Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 
percent rating is for application when there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is for application when there is moderate incomplete 
paralysis.  A 40 percent rating is for application when there 
is moderately severe incomplete paralysis.  38 C.F.R. 
§ 4.124a.  

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Here, the June 2008 examination shows that the Veteran has 
neuralgia of the left sciatic nerve, which results in knee 
and ankle jerk 1+; decreased motor strength with dorsiflexion 
of the left ankle; motor power of 4; and sensory dysfunction 
demonstrated by tingling in the toes of the left foot.  The 
Board finds that the Veteran's radiculopathy can best be 
described as resulting in moderate incomplete paralysis, 
which warrants a 20 percent rating from the date of the 
examination, June 23, 2008.  This is so in light of the 
Veteran's diminished reflexes and decreased motor strength.  
A higher rating is not warranted because the evidence does 
not show that the Veteran's symptoms equate to moderately 
severe incomplete paralysis of the sciatic nerve.  The June 
2008 examination reveals that the Veteran does retain 
functioning in his lower left extremity.  Indeed, his 
functioning, such as gauged by motor power, is very nearly 
normal.  Therefore, while involvement is more than sensory, 
his functional debility equates to moderate impairment.  The 
result is that a separate 20 percent rating is warranted for 
what appears to be left sciatic nerve impairment, but no 
higher.  A 40 percent rating is not warranted.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the lumbar spine 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  The Board notes that while the evidence shows that 
the Veteran did miss work because of his lumbar spine, the 
evidence shows that he was injured at work.  The evidence 
indicates that any interference in employment experienced by 
the Veteran's lumbar spine was a result of his work injury 
and not his service-connected disability.  It is undisputed 
that the Veteran's lumbar spine disability has an adverse 
effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the very problems experienced by the Veteran 
are specifically contemplated by the criteria discussed 
above.  38 C.F.R. § 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to greater than a 20 percent rating for 
orthopedic impairment caused by lumbar spine degenerative 
disc disease is denied.

Entitlement to a separate 20 percent rating for left sciatic 
nerve impairment is granted, from June 23, 2008, subject to 
the law and regulations governing the payment of monetary 
benefits.  


REMAND

As noted above, a note under the rating criteria calls for 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Here, as regards the Veteran's degenerative 
disc disease and degenerative joint disease of the cervical 
spine, there is some evidence of neurological components:  
upper extremity dysesthesia-paresthesia and headaches.  
However, the Board finds that it is unable to evaluate the 
neurological components without additional medical 
evaluation, especially as the nerve group(s) affected by the 
dysesthesia-paresthesia were not identified.  Additionally, 
the Veteran should be put on notice of the criteria for 
rating headaches, including those due to trauma.  A remand is 
therefore necessary.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  Schedule the Veteran for a VA 
examination with a neurologist to 
diagnose the neurological components of 
the Veteran's degenerative disc disease 
and degenerative joint disease of the 
cervical spine.  The examiner is to be 
apprised that the Veteran is entitled 
to a separate evaluation of any 
neurologic abnormalities associated 
with the cervical spine disability.  
All tests and studies deemed necessary 
should be conducted.  Each nerve or 
group of nerves affected or seemingly 
affected should be identified and the 
impairment of each should be described 
as causing mild, moderate, moderately 
severe, or severe incomplete 
paralysis/neuritis/neuralgia, or 
complete paralysis.

With regards to the Veteran's 
headaches, the examiner should indicate 
whether the Veteran has prostrating 
migraine attacks of headache and, if 
so, when they began; how often they 
occur; whether they are brief or 
prolonged; and whether they are 
productive of slight, moderate, or 
severe economic inadaptability.  It 
should be noted if the headaches are 
not due to migraines, but instead are 
merely subjective symptoms due to 
trauma.  Based on a review of the 
medical evidence, the examiner should 
also provide an opinion as to the date 
of onset of any chronic neurological 
component.  

The examiner should review the claims 
file, including a copy of this remand.  
A complete rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests should 
be conducted and those reports should 
be incorporated into the examination 
and associated with the claims file.  
The AOJ should ensure that the 
examination report complies with this 
remand and addresses the questions 
presented.  

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue remaining 
on appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


